Ward, J., dissenting. The majority opinion in this case in effect finds: (a) That there is some question about appellee being behind in her payments when Taylor, agent for the Filley Motor Company, took possession of the car; (b) That under the general denial filed by appellant it had a right to introduce evidence to show that the Filley Motor Company repossessed the car under the terms of the Conditional Sales Contract, and; (c) That such a defense was not good because force was used or a trespass was committed when the car was taken by appellant. In reply to these findings I make these comments: (a) In my opinion the testimony clearly shows that appellee was behind two months in her payments. HoAvever it is immaterial as to Avhat the testimony shows in this connection because this is a fact situation which can be deAvdoped along Avith other matters of defense upon a remand; (b) I am in thorough agreement with this finding, and ; (c) I am not in agreement A*dth this finding by the majority, and my reasons are hereinafter set out. 1. Applicable Law. It is conceded that the Conditional Sales Contract in this case Avas executed in Florida. Therefore the rights of the Filley Motor Company under said Conditional Sales Contract is governed by the law of Florida. This court has heretofore decided this exact point in the case of Rutledge v. Universal C. I. T. Credit Corporation, 218 Ark. 510, 237 S. W. 2d 469. In that case the Conditional Sales Contract was executed in Georgia and this court said: “A contract having been executed in the State of Georgia it must be construed according to the laws of that state.” 2. The Florida Law. The Supreme Court of Florida has clearly passed upon the question presented here in several cases, one of which is C. I. T. Corporation v. Reeves, 112 Fla. 424, 150 So. 638. The court there, in referring to a Conditional Sales Contract, stated: “The provisions of the contract above referred to were in contemplation of law a complete legal justification for the holder of the contract, provided he committed no trespass or assault in doing so, to retake possession of the motor vehicle covered by it, upon default of the buyer, and in so doing the holder was not required to serve any notice or make any demand on the buyer personally as a condition precedent to retaking possession, since the contract in terms provided that the holder of it might, without any previous notice or demand for performance, and without legal process, enter any premises where said chattel might be found, and take possession thereof, after which it was further agreed that the holder, after so retaking possession, could make such disposition of the property retaken, as it might see fit. ’7 3. Trespass or Assault. Did Appellant commit a trespass or assault in taking the car in this case? In my opinion (a) no assault or trespass was committed and (b) it is immaterial. (a)- In this instance all appellant did was to break a glass in the door of the automobile in order to get it out of gear. This of course was not an assault upon the person of appellee. Since, under the law of Florida, appellant [as agent] had a right to take and keep the automobile, it naturally follows that it had a right to do anything it pleased to the automobile. What was done in this case by appellant is unlike cases where this court has said that the holder of a Conditional Sales Contract has no right to repossess a car if force is used against the person of the owner, as in Kensinger Acceptance Corporation v. Davis, 223 Ark. 942, 269 S. W. 2d 792. (b) Conceding for the sake of argument that appellant did commit a trespass or assault in repossessing the car in question, it did not, under the law of Florida, affect the merits of this case. In the case cited above this very question was considered and the court said: “But damages for such trespass and assaults, if any, are excluded from consideration on the trial of an action involving solely the question of the right of possession under the contract, after possession has been peaceably retaken and is being held by the defendant, as was the case here.” Obviously, by the expression “peaceably retaken,” the court meant that the car was taken without using force on the owner, otherwise the quotation copied above means nothing. For the reasons above mentioned the cause should have been remanded for a trial on the merits.